                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


KARON E. BAKER,                        )
                                       )
                     Plaintiff,        )
                                       )
v.                                     )      Civil No. 1:19-CV-244-NT
                                       )
MATTHEW I. ESTES, et al.,              )
                                       )
                     Defendants.       )



                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE


      On August 15, 2019, the United States Magistrate Judge filed with the court,

with copy to the Plaintiff, his Recommended Decision after a preliminary review of

the Plaintiff’s Complaint under 28 U.S.C.§ 1915. Recommended Decision (ECF No.

12). The time within which to file objections has expired, and no objections have been

filed. The Magistrate Judge notified the Plaintiff that failure to object would waive

their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby AFFIRMED and the Plaintiff’s amended complaint be DISMISSED

without prejudice.

      SO ORDERED.

                                              /s/ Nancy Torresen__________________
                                              United States District Judge

Dated this 9th day of September, 2019.
